IN THE SUPREME COURT OF THE STATE OF DELAWARE

YATRA ONLINE, INC.,                         §
                                            §      No.    294, 2021
        Plaintiff Below,                    §
        Appellant,                          §
                                            §      Court Below: Court of Chancery
        v.                                  §      of the State of Delaware
                                            §
EBIX, INC., EBIXCASH TRAVELS,               §      Case No. 2020-0444
INC., REGIONS BANK, BMO                     §
HARRIS BANK, N.A., BBVA USA,                §
FIFTH THIRD BANK, NATIONAL                  §
ASSOCIATION, KEYBANK                        §
NATIONAL ASSOCIATION,                       §
SILICON VALLEY BANK,                        §
CADENCE BANK, N.A., and                     §
TRUSTMARK NATIONAL BANK,                    §
                                            §
        Defendants Below,                   §
        Appellees.                          §

                             Submitted: March 23, 2022
                              Decided: April 11, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

                                      ORDER

        This 11th day of April 2022, the Court having considered this matter after oral

argument and on the briefs filed by the parties has determined that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons

assigned by the Court of Chancery in its memorandum opinion dated August 30,

2021.
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                   BY THE COURT:


                                   /s/ James T. Vaughn, Jr.
                                    Justice




                                     2